DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 as preliminarily amended are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe et al. (Cell Biochemistry and Function (1986), 4, 47-54; Reference U).
Regarding  “which is used for… according to claim 1” as recited in claim 16, claim scope is generally not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2112.02 and 2112.04. In case, this quoted phrase has been fully considered but not afforded any patentable weight as it only amounts to a statement of intended use of the substrate of claim 1.

Sharpe teaches an aqueous composition comprising trypsin for detaching cells from a surface substrate (p48, paragraph starting “Cells migrating…”), anticipating claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2014/0220306; Reference A).
Uchida teaches a transparent film having micro-concavo-convex structures and an average length (Rsm) of 10µm or less according to the JIS 0601(Abstract; ¶0016; Table 3) and envisions the film used as a sheet for cell culture, reading in-part on claims 1 and 11. Uchida teaches a preferred height of convex section of 130-400 nm and wherein heights of 500 nm or less improve the mechanical properties of said convex section(s) (¶0170), reading in-part on claim 2. Uchida teaches preferred height-to-width aspect ratios of 1 or more, 1.3 or more, 1.5 or more, and 5 or less (¶0169), reading on the aspect rations of claim 3. Uchida does not teach boron trioxide (B2O3), reading on the negative limitation of claim 8. Uchida teaches an embodiment comprising 92.6% light transmission (¶0207), reading on claim 9. Uchida teaches and claims an embodiment of the film made from oxidized porous alumina (Example 1 and claim 5), reading on claim 10.
Regarding claims 1 and 2, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Uchida teaches average lengths and heights of the concavo-convex structures within the claimed prima facie case for obviousness exists absent any showing of non-obviousness to the contrary.
Regarding claim 11, it would have been obvious before the invention was filed to further culture cells with the substrate of Uchida. A person of ordinary skill in the art would have had a reasonable expectation of success and would have been motivated to do so because Uchida expressly teaches the substrate/sheet as useful for cell culture. .  “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claim 1 above, and further in view of Kawakami et al. (JP 2007-076089A; Reference N).
A machine translation is appended with this Office Action and is relied upon for citation of the text of Kawakami, while any citation of the figures relies upon the original foreign language patent document.
The teachings of Uchida are relied upon as set forth above. Uchida further teaches making the concavo-convex substrate from an ultraviolet-curable resin (¶0050), reading in-part on claims 4-7. Uchida cites JP 2007-076089A as pertinent art in this field 
Regarding claims 4 and 7, Uchida does not teach a porous SiO2 (i.e., silica, silicon dioxide) film. Regarding claim 5, Uchida does not teach any calcium phosphate film. Regarding claim 6, Uchida does not teach any porous SiO2 film or calcium phosphate film having 1-200 nm thickness.
Kawakami teaches methods of preparing an optical film with an uneven surface, made from an ultraviolet-curable resin and formed as film from a concavo-convex roller having a concavo-convex surface (Abstract and claim 1). Kawakami teaches loading the resin with silicon dioxide or calcium phosphate particles (p10, subheading “Fine Particles”), with the addition of the particles being advantageous to reduce glare in the film (paragraph spanning p1-2), reading on claims 4-5 and 7. Kawakami teaches preferred dry film thicknesses of 0.1-20 µm (p7, paragraph starting “As a method for applying…”) and preferred thicknesses of coating layer of particles of 1-20 nm (p11, subheading “Hollow silica fine particles”), 1reading on claim 6.
Regarding claims 4 and 7, it would have been obvious before the invention was filed to further add the silicon dioxide particles of Kawakami to the porous concavo-convex film of Uchida. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Uchida expressly cites Kawakami as pertinent art in this field of endeavor, and because both Uchida and Kawakami are directed towards concavo-convex films made in-part from ultraviolet-curable resins. The skilled artisan would have been motivated to do so because Kawakami teaches of fine 
Regarding claim 5, it would have been obvious before the invention was filed to further add the calcium phosphate particles of Kawakami to the porous concavo-convex film of Uchida. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Uchida expressly cites Kawakami as pertinent art in this field of endeavor, and because both Uchida and Kawakami are directed towards concavo-convex films made in-part from ultraviolet-curable resins. The skilled artisan would have been motivated to do so because Kawakami teaches of fine particles such as calcium phosphate is advantageous to reduce the glare in the final film product.
Regarding claim 6, it would have been obvious before the invention was filed to further add the silicon dioxide or calcium phosphate particles of Kawakami at a thickness of 1-20 nm to the porous concavo-convex film of Uchida. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Uchida expressly cites Kawakami as pertinent art in this field of endeavor, and because both Uchida and Kawakami are directed towards concavo-convex films made in-part from ultraviolet-curable resins. The skilled artisan would have been motivated to do so because Kawakami teaches of fine particles such as calcium phosphate is advantageous to reduce the glare in the final film product.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claim 1 above, and further in view of Invitrogen technical manual B-084243 0110 (“Cell Culture Basics” (2010), 56 pages, Reference V) and Standard Operating Procedures # 1006.5 (“Autoclave Sterilization” (2014), 3 pages; Reference W).
This rejection addresses the embodiment of trypsin as being capable of degrading cell adhesive proteins for claim 14.
The teachings of Uchida are relied upon as set forth above. Uchida further teaches polystyrene as a preferable resin (¶0177-0178; also ¶0075), reading in-part on claim 12.
Regarding claim 12, Uchida does not teach wherein when the culture time, required for the cell density to reach 90% of the culturing surface of the cell culture substratum comprising polystyrene is designated as IT, cells are cultured with the culture time between 1/2T and 2/3T using the cell culture substratum according to any one of claim 1. Regarding claims 13 and 14, Uchida does not teach autoclaving the concavo-convex substrate. Regarding claim 14, Uchida does not teach removing any protein from the concavo-convex substrate. Regarding claim 14, Uchida does not teach removing any protein from the concavo-convex substrate.
The Invitrogen technical manual teaches that subculturing, also referred to as passaging, is the removal of the medium and transfer of cells from a previous culture into fresh growth medium, a procedure that enables the further propagation of the cell line or cell strain (p26, subheading “What is Subculture?”). The Invitrogen technical manual teaches that the optimal time to subculture either adherent mammalian or insect st paragraph under “Cell Culture Equipment” and subheading “Basic Equipment” and p31-32, subheading “Protocol for Passaging Adherent Cells”), reading on claim 13 and reading in-part on claim 14. The Invitrogen technical manual teaches that trypsin is typically used to dissociate cells from substrates in adherent culture methods (p19, table column “Adherent Culture”), reading on claim 14.
Standard Operating Procedures # 1006.5 teaches that autoclave sterilization methods typically comprises at least 15 minutes at 121 °C or at least 5 minutes at 132.2 °C (1st page), reading on claims 13 and 14.
Regarding claim 12, it would have been obvious before the invention was filed to further subculture cells growing on the cell culture substrate of Uchida according to the subculturing time recommendations of the Invitrogen technical manual. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Uchida is directed in-part to a cell culture substrate and because the Invitrogen technical manual teaches the known optimal time ranges when passaging adherent cells. The skilled artisan would have been motivated to do so because the Invitrogen technical manual teaches the optimal time to subculture either adherent mammalian or insect cells is when they are in the log phase of growth and prior to reaching 
Regarding claims 13 and 14, it would have been obvious before the invention was filed to further autoclave the concavo-convex cell culture substrate of Uchida according to the Invitrogen technical manual. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Standard Operating Procedures # 1006.5 teaches typical operating temperatures and times for autoclaving. The skilled artisan would have been motivated to do so because the Invitrogen technical manual teaches that all cell culture laboratories have the common requirement of being free from pathogenic microorganisms, and typically include an autoclave as a means for sterilizing any solutions and equipment that would come into contact with cells, and so autoclaving Uchida’s concavo-convex cell culture substrate would predictably improve it by removing any possible contaminating microorganisms prior to methods of culture cells on said substrate.
Regarding claim 14, it would have been obvious before the invention was filed to contact Uchida’s concavo-convex cell culture substrate with trypsin after loading said substrate with cells in view of the Invitrogen technical manual. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Uchida is directed in-part towards a concavo-convex cell culture substrate and because the Invitrogen technical manual is directed towards cell culture methods. The skilled artisan would have been motivated to do so because the Invitrogen technical manual teaches that trypsin is typically used to dissociate cells from substrates in adherent 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claim 1 above, and further in view of Morita et al. (US 2007/0122901; Reference B).
The teachings of Uchida are relied upon as set forth above.
Regarding claim 15, Uchida does not teach optically observing cells on the concavo-convex substrate.
Morita teaches methods of culturing cells on patterned substrates (Abstract; Fig. 13). Morita teaches observing endothelial cells using a microscope to confirm that the cells had formed a lumen structure when replated on a cell array substrate (Example 2, particularly ¶0323 and Fig. 10-11), reading on claim 15.
Regarding claim 15, it would have been obvious before the invention was filed to further optically observing cells on the concavo-convex substrate of Uchida in view of Morita. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Uchida and Morita are in-part directed towards cell culture substrates The skilled artisan would have been motivated to do so because the addition of Morita’s step would predictably determine by visualization if cells had adhered to the substrate of Uchida, and depending on the cell type had formed additional cellular structures.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653